IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,988-02


                      EX PARTE THOMAS EDWARD BETTS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. F05-58299-M IN THE 194TH DISTRICT COURT
                               FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession with

intent to deliver a controlled substance, and originally received five years’ deferred adjudication

community supervision. His guilt was later adjudicated and he was sentenced to imprisonment for

fifteen years.

        On February 11, 2014, an order designating issues was signed by the trial court. The Dallas

County District Clerk properly forwarded the application to this Court after 180 days had passed

since the State received service of the application. TEX . R. APP . P. Rule 73.4(5). Nevertheless, there
are issues which still need to be resolved. Specifically, although it appears that the State filed an

amended motion to revoke Applicant’s community supervision on August 3, 2011, the habeas record

does not reflect whether a capias was issued for the arrest of Applicant before the five-year period

of deferred adjudication had expired. Furthermore, there has been no resolution of the question of

whether Applicant received effective assistance of counsel, as designated in the February 11, 2014,

order designating issues. Therefore, we remand this application to the 194th District Court of Dallas

County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 17, 2014
Do not publish